Exhibit The Wilber Corporation Announces First Quarter 2010 Earnings and Quarterly Dividend FOR IMMEDIATE RELEASE DATE: April 30, 2010 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 COMPANY REPORTS INCREASE IN EARNINGS Oneonta, New York, April 30, 2010 – The Wilber Corporation (NYSE Amex: GIW) (“Company”), parent company of Wilber National Bank (“Bank”), today reported net income of $1.764 million and basic and diluted earnings per share of $0.16 for the three-month period ended March 31, 2010.By comparison, the Company's net income and basic and diluted earnings per share for the three-month period ended March 31, 2009 were $1.073 million and $0.10, respectively.This represents a 64.4% increase in net income and a 60.0% increase in earnings per share.This improvement was largely driven by an increase in net interest income and a decrease in the provision for loan losses.The Company's return on average assets and return on average equity for the first quarter of 2010 were 0.77% and 9.68%, respectively, as compared to 0.46% and 6.44% for the same period in 2009. Douglas C. Gulotty, President and CEO, announced, “We are pleased with the improvement in earnings, particularly since it was driven by our core revenue stream of net interest income.We also required $400 thousand less in provision for loan losses as compared to the first quarter of 2009.Since asset quality has weakened over the last several quarters, we recorded significant additions to the allowance for loan losses throughout 2009 and through the first quarter of 2010.Asset quality currently remains strained, but did not worsen substantially as compared to the fourth quarter of 2009.” For the three-month period ended March 31, 2010, the Company recorded $8.120 million of net interest income, an $828 thousand or 11.4% increase over the comparable 2009 period.This improvement was principally due to an increase in tax equivalent net interest margin of 44 basis points to 3.90% through lower funding costs.“We were able to continue to gather deposits from our retail, corporate and municipal market segments through prudent pricing and didn’t waiver from our mission of satisfying the needs of the communities we serve,” added Mr. Gulotty. Noninterest income for the three-month period ended March 31, 2010 was $1.955 million, as compared to $1.631 million for the same period in 2009.This increase of $324 thousand or 19.9% was principally due to a $186 thousand increase in investment securities gains between comparable periods as the Company elected to take advantage of continued strong market pricing within the investment portfolio.As of March 31, 2010, net unrealized gains in the
